—Order, Supreme Court, Bronx County (Alan Saks, J.), entered June 21, 1994, which set aside the damages verdict in plaintiff’s favor in the gross amount of $2,000 in the first trial of this action as inadequate, unanimously affirmed, without costs.
Judgment of the same court and Justice, entered October 27, 1994, which, after re-trial, awarded plaintiff the principal amount of $48,000, unanimously modified, on the facts, without costs, to the extent of vacating the judgment in plaintiff’s favor and ordering a new trial on the issue of damages only, and otherwise affirmed, unless plaintiff, within 20 days after service of a copy of this order with notice of entry stipulates to a reduction of the award of damages to the principal sum of $30,000, and to the entry of an amended judgment in accordance therewith, in which case, the judgment, as so amended, is unanimously affirmed, without costs.
The award, after re-trial, deviates materially from what would be reasonable compensation under the circumstances (CPLR 5501 [c]) and we reduce accordingly. Concur — Sullivan, J. P., Milonas, Ellerin, Rubin and Kupferman, JJ.